DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-8, 10-16, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatteraj et al. (US Pre-Grant Publication 2011/0152820) in view of Haury et al. (US Pre-Grant Publication 2008/0033367), and further in view of Klein et al. (US Pre-Grant Publication 2008/0090039)
Regarding claims 1, 11, and 18, Chattaraj et al. teaches a package and method of making a package containing a pharmaceutical composition [0014], the package comprising: 

a coating on the lumen facing side of the wall, including silicon based coatings [0046];
a composition contained in the lumen comprising:
	one or more active medicaments [0014-0015, 0024],
	water [0014-0015], and 
an organic preservative (i.e. benzyl alcohol [0024],
Chattaraj fails to teach that at least a portion of the wall defining the lumen comprises a double wall plastic material, in which the double wall material comprises an interior polymer layer enclosed by an exterior polymer layer. Chattaraj further fails to teach the specific coating as claimed.
Haury teaches a container (i.e. syringe) for containing medical products and specifically teaches that the wall (i.e. syringe barrel wall) is a double wall material comprising an interior polymer layer enclosed by an exterior polymer layer [0023], and wherein at least one of the layers is a cyclic olefin polymer [0023]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Chattaraj with the teachings of Haury to replace the single layer container wall with the double layer container of Haury in order to allow for the use of two materials with complementary properties as suggested by Haury [0023].
Chattaraj in view of Haury further fails to teach the specific coating as claimed.
Klein et al. teaches a method and compositions for forming a coating on a plastic medical container in order to improve the resistance to diffusion. Klein specifically teaches the deposition of a SiOx (x <2) [0025] barrier layer followed by SiwOxCy (where the atomic ratio defined by w, x, and y are within the range claimed [0022]) passivation layer onto a polymeric substrate in order to provide an improved barrier for containers such as pharmaceutical containers (at least [0003, 0010]) which 
Chattaraj in view of Haury and further in view of Klein implicitly teaches the method of claim 11, as the steps of the method are necessarily performed in the providing the components as in the proposed combination.
Regarding claim 3, Klein also teaches that the coating comprises a barrier coating of SiOx  [0025].  
Regarding claim 4, Klein also teaches between the barrier coating and the lumen, a second coating or layer having the following atomic ratio, measured by X-ray photoelectron spectroscopy (XPS), SiWOxCy where w is 1, x in this formula is from about 0.5 to 2.4, and y is from about 0.6 to about 3 [0022].  
Regarding claim 5, The claim recites a product-by-process limitation, in that the second coating layer is applied by chemical vapor deposition.  Klein specifically teaches the coatings being deposited by PICVD [0019].  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 6-8, Chattaraj also teaches that the container comprises an organic preservative [0024], in which the organic preservative comprises at least one of m-cresol, benzyl alcohol, and phenol, [0024] and in which the one or more active medicaments comprises pharmaceutical insulin [0024].  
 10, Chattaraj also teaches that package of claim 1 further comprises a hypodermic needle, double-ended needle, or other delivery conduit (See Fig. 2).  
Regarding claim 12, Chattaraj in view of Haury and Klein teaches the method of claim 11. Chattaraj further teaches that the container further comprises a stopper, plunger or piston  (See Fig. 2), but fails to specifically teach that the second coating or layer is a lubricity layer that reduces the friction between the wall facing the lumen and the stopper, plunger or piston.  However, the device and method of the proposed combination, and more specifically the coating of Klein, is identical to that as claimed by Applicant and is interpreted to therefore necessarily function in a manner identical to that claimed. 
Regarding claim 13, the combination of Chattaraj, Haury, and Klein is interpreted to function such that the barrier coating, the second coating, or a combination comprising the two protects a compound or composition contacting the coating against mechanical and/or chemical effects of the surface of the uncoated vessel material, at least because the coating layer physically separates the uncoated vessel wall from the composition.
Regarding claim 14, Chattaraj in view of Haury and Klein teaches the method of claim 11, but fails to specifically teach that the barrier coating, the second coating, or a combination comprising the two is effective for preventing or reducing precipitation and/or clotting or platelet activation of a compound or a component of the composition in contact with the coating.  However, the device and method of the proposed combination, and more specifically the coating of Klein, is identical to that as claimed by Applicant and is interpreted to therefore necessarily function in a manner identical to that claimed.
Regarding claim 15, Chattaraj in view of Haury and Klein teaches the method of claim 11, but fails to specifically teach the one or more active medicaments comprises insulin, and wherein precipitation of the insulin is prevented or reduced.  However, the device and method of the proposed 
Regarding claim 16, Chattaraj also teaches that the active medicament comprises a blood fraction (i.e. Insulin and growth hormones) are both components of blood, and at least blood clotting is reduced or prevented by exclusion of blood components other than insulin or growth hormones.
Regarding claim 17, Chattaraj also teaches that the active medicament is insulin and the container is used for storage of insulin [0024].  
Regarding claim 19, Chattaraj in view of Haury and Klein teaches the device of claim 18, Klein also teaches that the hydrophobic coating is applied on top of the SiOx coating [0022, 0025].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin J Klein/Primary Examiner, Art Unit 3781